      :-·--~




"'-·-.,   A0~45B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Page I ofl (}..... }



                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                              JUDGMENT IN A CRIMINAL CASE
                                          v.                                         (For Offenses Committed On or After November I, 1987)


                                 Javier Cruz-Deonicio                                Case Number: 3:19-mj-22440




          REGISTRATION NO. 65751298
                                                                                                                  JUN I g 2019
      . TfrE D~FENDANT:
         ~ pleaded guilty to count(s) 1 of Complaint                                                     CLEfm.    1.•.::•   D!·::·;,, : .. ,-   c::uTr
                                                    -----------------+~,.,.,.,~~~~~~~~~.....+--

               D was found guilty to count( s)                                           BY
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                  Nature of Offense                                                                Count Number(s)
           8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                      1

               D The defendant has been found not guilty on count(s)
                                                                                  -~-----------------
               0 Count(s)                                                             dismissed on the motion of the United States.
                             -----------------~




                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                         -~IME SERVED                             D _ _ _ _ _ _ _ _ _ _ days

                ~  Assessment: $10 WAIVED ~ Fine: WAIVED
               ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
               D Court recommends defendant be deported/removed with relative,                          charged in case


                    IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
               of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
               imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
               United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Tuesday, June 18, 2019
                                                                                   Date of Imposition of Sentence


               Received
                          -DU-S~.M~-----~
                                                                                   Ilitd:Lttir:::LOCK
                                                                                   UNITED STATES MAGISTRATE JUDGE



               Clerk's Office Copy                                                                                                       3:19-mj-22440
